Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 18, 2015

                                          No. 04-15-00702-CV

                                       IN RE Michael E. NEELD

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On November 9, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 18, 2015.


                                                           _________________________________
                                                           Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015CI10819, styled The Bank of New York Mellon f/k/a The Bank of New
York, As Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-BC3 v.
Michael E. Neeld, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Solomon J.
Casseb III, presiding.